         Case 1:19-cv-01213-AJN Document 15 Filed 07/02/19 Page 1 of 1




Via CM/ECF                                      July 2, 2019
Honorable Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 1007

       Re:    Barton v. Sequel Media International, LLC
              Case No. 19-cv-1213-AJN

Dear Judge Nathan,

       I represent the plaintiff in the above-referenced matter. I make this letter submission in
response to Your Honor’s Order dated June 26, 2019 regarding the status of service of the
Complaint.

       My co-counsel has tried to serve defendant through the defendant’s registered agent, but
apparently the service was not completed as the service was deemed undeliverable. However,
we have since been contacted by counsel for the defendant – Jay E. Heidrick of Polsinelli LLP.
We are in the process of attempting to have Mr. Heidrick accept service of the summons and
complaint on behalf of his client. However, Mr. Heidrick is out of the office until July 8, 2019,
presumably on vacation. We accordingly request an additional month – until August 2, 2019 - to
complete this process.

                                                Respectfully submitted,



                                                Michael R. Reese


Cc:    All counsel of record, via CM/ECF
